EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350 As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 The undersigned, Ilan Daskal, the Chief Financial Officer of International Rectifier Corporation (the “Company”), pursuant to 18 U.S.C. §1350, hereby certifies that: (i) the Annual Report on Form10-K of the Company for the fiscal year ended June 27, 2010 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 26, 2010 /s/ ILAN DASKAL Ilan Daskal Chief Financial Officer (Principal Financial and Accounting Officer)
